NUMBER 13-21-00143-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


          IN THE INTEREST OF A.G.G. AND R.J.S. JR., CHILDREN


                  On appeal from the County Court at Law No. 1
                          of Calhoun County, Texas.


                               MEMORANDUM OPINION

   Before Chief Justices Contreras and Justices Benavides and Silva
                 Memorandum Opinion by Justice Silva

        Appellant K.G. appeals the trial court’s judgment involuntarily terminating her

parental rights with respect to her minor children, A.G.G. and R.J.S. Jr. 1 We affirm.

                                        I.       ANDERS BRIEF

        K.G.’s court-appointed appellate counsel has filed a brief stating that she has

diligently reviewed the entire record and has concluded that the appeal “presents no


       1 We refer to appellant and the children by their initials in accordance with the rules of appellate

procedure. See TEX. R. APP. P. 9.8(b)(2).
legally non-frivolous questions.” See Anders v. California, 386 U.S. 738 (1967); Porter v.

Tex. Dep’t of Protective & Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.—Corpus

Christi—Edinburg 2003, no pet.) (“[W]hen appointed counsel represents an indigent client

in a parental termination appeal and concludes that there are no non-frivolous issues for

appeal, counsel may file an Anders-type brief.”). Counsel’s brief meets the requirements

of Anders as it presents a professional evaluation showing why there are no arguable

grounds for advancing an appeal. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.

Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need not specifically

advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”).

        Counsel has informed this Court in writing that she has: (1) notified K.G. that she

has filed an Anders brief and a motion to withdraw; (2) provided K.G. with copies of both

pleadings; (3) informed K.G. of her rights to file a pro se response, 2 to review the record

preparatory to filing that response, and to seek review if we conclude that the appeal is

frivolous; and (4) supplied K.G. with a form motion for pro se access to the appellate

record. See Anders, 386 U.S. at 744; Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim.

App. 2014). More than an adequate time has passed, and K.G. has filed neither a motion

for pro se access to the record nor a pro se response.




        2 In the criminal context, the Texas Court of Criminal Appeals has held that “the pro se response
need not comply with the rules of appellate procedure in order to be considered. Rather, the response
should identify for the court those issues which the indigent appellant believes the court should consider in
deciding whether the case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23
(Tex. Crim. App. 2008).
                                                     2
                                II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80 (1988); see also In re G.M., No. 13-08-00569-CV, 2009 WL 2547493, at

*1 (Tex. App.—Corpus Christi–Edinburg Aug. 20, 2009, no pet.) (mem. op.). We have

reviewed the entire record and counsel’s brief and we have found no reversible error. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.”). We have specifically

reviewed the trial court’s findings under parts (D) and (E) of the family code

§ 161.001(b)(1), and we have found no non-frivolous issues that could be raised on

appeal with respect to those findings. See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019)

(holding that “due process and due course of law requirements mandate that an appellate

court detail its analysis for an appeal of termination of parental rights under section

161.001(b)(1)(D) or (E) of the Family Code”).

                               III.    MOTION TO WITHDRAW

       K.G.’s counsel has filed a motion to withdraw. See Anders, 386 U.S. at 744; see

also In re Schulman, 252 S.W.3d at 408 n.17 (“[I]f an attorney believes the appeal is

frivolous, he must withdraw from representing the appellant.”). However, when an Anders

brief is filed in a parental termination appeal, the appellant’s right to appointed counsel

extends to “all proceedings in [the Texas Supreme Court], including the filing of a petition


                                              3
for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (citing TEX. FAM. CODE ANN.

§ 107.013(a)(1)). Thus, in the absence of additional grounds for withdrawal, a motion to

withdraw brought in the court of appeals may be premature. Id. Counsel is permitted to

withdraw only for good cause, and counsel’s belief that the client has no grounds to seek

further review from the court of appeals’ decision does not constitute good cause. Id.

        Here, counsel’s motion does not show “good cause” for withdrawal other than the

fact that she has filed an Anders brief. Accordingly, counsel’s motion to withdraw is

denied. See id. 3

                                            IV.      CONCLUSION

        We affirm the trial court’s judgment.

                                                                              CLARISSA SILVA
                                                                              Justice

Delivered and filed on the
26th day of August, 2021.




        3   The Texas Supreme Court has noted that, in cases such as this, “appointed counsel’s obligations
[in the supreme court] can be satisfied by filing a petition for review that satisfies the standards for an Anders
brief.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016).
                                                        4